In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                Nos. 06-17-00183-CR &
                   06-17-00184-CR



         MIRANDA RENEA KELSO, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 40th District Court
                  Ellis County, Texas
         Trial Court Nos. 41161CR & 41162CR




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                            ORDER
        The clerk’s records in these appeals were filed November 7, 2017, and the reporter’s

records were filed February 5, 2018, making the appellant’s brief(s) originally due March 7, 2018.

This Court extended that briefing deadline twice, on appellant’s motions, resulting in the most

recent due date of June 8, 2018. We informed counsel when we granted the last extension request

that further requests for extension of time would not be granted absent extraordinary

circumstances. Counsel has filed a third motion seeking an additional seventeen-day extension of

the briefing deadline.

        We have reviewed the case file and appellate record, as well as counsel’s most recent

motion to extend time, and find no extraordinary circumstances that would warrant an additional

seventeen-day extension of the filing deadline. Consequently, counsel’s third motion to extend

the time to file the appellate brief in this matter is denied.

        We hereby order counsel to file the appellate brief in this matter with this Court on or

before June 25, 2018. This gives counsel the full seventeen days she sought in her motion to

complete the brief, which we are certain will be adequate.

        IT IS SO ORDERED.


                                                    BY THE COURT


Date: June 19, 2018




                                                    2